IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                    June 28, 2000 Session

         STATE OF TENNESSEE v. ANTHONY LEE RICHARDSON

                   Direct Appeal from the Criminal Court for Polk County
                             No. 99-064 Carroll Ross, Judge



                                 No. E2000-00699-CCA-R3-CD
                                        October 3, 2000


The appellant appeals the order of the Polk County Criminal Court dismissing the appellant’s appeal
from the judgment of the Polk County General Sessions Court finding the appellant guilty of
telephone harassment. Following a review of the limited record before this court and the parties’
briefs, we affirm the judgment of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID G. HAYES and JAMES
CURWOOD WITT, JR., J.J., joined.

Anthony Lee Richardson, Cleveland, Tennessee, Pro. Se.

Paul G. Summers, Attorney General and Reporter, R. Stephen Jobe, Assistant Attorney General and
Carl Petty, Assistant District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                 On August 30, 1999, following a bench trial, the appellant, Anthony Lee
Richardson, was convicted in the Polk County General Sessions Court of one count of telephone
harassment, a class A misdemeanor. The general sessions court sentenced the appellant to two
days in the Polk County Jail and additionally placed him on probation. On September 9, 1999,
the appellant appealed his conviction to the Polk County Criminal Court. On December 15,
1999, the trial court dismissed the appellant’s appeal, finding that the appellant had twice failed
to appear before the court on scheduled court dates and had proffered no justification to the court
for his failure to appear. The appellant now appeals the order of the trial court dismissing his
appeal. In his brief, the appellant presents the following issues for our review: (1) whether the
evidence adduced at trial supports his conviction of telephone harassment; (2) whether the
general sessions court adequately explained to the appellant his constitutional rights prior to his
trial; and (3) whether the general sessions court erroneously denied the appellant the opportunity
at trial to cross-examine the victim in his case.

                 Initially, Tenn. Code Ann. § 27-5-108(a) (1980) provides that “[a]ny party may
appeal from an adverse decision of the general sessions court to the circuit [or criminal] court of
the county . . . .” Moreover, the appeal is heard de novo in the criminal court. Id. at (c).
Accordingly, the issues now raised by the appellant were subject to resolution in his appeal to the
criminal court. The only issue before this court is whether the trial court properly dismissed the
appellant’s appeal. In this regard, the appellant presents no arguments or citations to authority in
his brief that would require this court to set aside the trial court’s order of dismissal. Tenn. Ct. of
Crim. App. Rule 10(b). Moreover, the official record is totally inadequate as it contains no
transcript or statement of the relevant proceedings in the trial court, nor does the record reflect
any request by the appellant that such a transcript or statement be prepared. Tenn. R. App. P.
24(b), (c), (e). Accordingly, we affirm the judgment of the trial court.


                                               ___________________________________
                                               NORMA McGEE OGLE, JUDGE




                                                  -2-